Citation Nr: 1132844	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to residuals of a back injury.
 
3.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to residuals of a back injury.
 
4.  Entitlement to an initial rating in excess of 20 percent for residuals of a back injury.
 
5.  Entitlement to an initial rating in excess of 10 percent for right shoulder bursitis, prior to January 11, 2006.
 
6.  Entitlement to a rating in excess of 30 percent for right shoulder bursitis from January 11, 2006.
 
7.  Entitlement to total disability based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by: Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1970 to May 1972, and from October 1973 to July 1976.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2004 rating decision granted entitlement to service connection for residuals of a back injury, with an initial evaluation of 20 percent from August 8, 2003; and granted entitlement to service connection for right shoulder bursitis, with an initial evaluation of 10 percent from August 8, 2003.  The August 2008 rating decision denied service connection to the additional claims on appeal.
 
A February 2006 rating decision assigned a 30 percent rating for right shoulder bursitis, effective January 11, 2006.
 
The Veteran appeared and testified at a personal hearings in March 2008, July 2010 and May 2011.  The May 2011 hearing was before the undersigned Veterans Law Judge sitting in Waco, Texas.  The other hearings were formal RO hearings.  Transcripts of the hearings are contained in the record.
 
The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; bilateral lower extremity peripheral neuropathy, to include secondary to residuals of a back injury; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Right upper extremity peripheral neuropathy was not noted in service, and the preponderance of the most competent and credible evidence of record is against relating this disorder to service or a service connected disorder.
 
2.  Residuals of a low back injury are not manifested by a severe limitation of motion, or by thoracolumbar flexion to 30 degrees or less.  There is no evidence of ankylosis of the spine.
 
3.  Prior to January 11, 2006, right shoulder bursitis was not limited to shoulder level.
 
4.  Since January 11, 2006, right shoulder bursitis has not been manifested by a limitation of motion to 25 degrees from the side.
 
 


CONCLUSIONS OF LAW
 
1.  Right upper extremity peripheral neuropathy was not incurred in or aggravated by military service, and is not due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).
 
2.  The schedular criteria for an initial rating in excess of 20 percent for a residuals of a lumbar injury have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (prior to September 26, 2003) and Diagnostic Code 5242 (2010).
 
3.  Prior to January 11, 2006, the criteria for an initial rating in excess of 10 percent for right shoulder bursitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.71a Diagnostic Code 5019, 5201 (2010).
 
4.  Since January 11, 2006, the criteria for a rating in excess of 30 percent for right shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.71a Diagnostic Code 5019, 5201 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2003, July 2006, March 2008, and July 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  
 
The Veteran received notice regarding how effective dates are determined in July 2006 and March 2008.  The March 2008 correspondence also informed the Veteran of the evidence necessary to establish secondary service connection claims.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  While the Veteran reports that he applied for Social Security disability benefits, he also reports that he was denied benefits and that Social Security based their determination on VA records only without providing him with any separate examinations.  As such, VA need not attempt to obtain any Social Security Administration records as they would not provide any additional pertinent evidence.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Service Connection
 
In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
The Veteran is service connected for residuals of a lumbar injury.  He is not service connected for a cervical disorder, nor is he claiming entitlement to service connection for a cervical disorder.
 
Service treatment records do not reveal treatment for, or complaints of, upper extremity peripheral neuropathy, nor does the Veteran contend that his disability began in service.
 
Private physician R.D.W. provided examination reports from February 2002 and April 2003 which diagnosed cervical stenosis and disc herniation, and noted evidence of radiculopathy from the "cervicothoracic spine impairment categories."
 
A July 2005 VA treatment note showed a normal sensory examination and normal muscle stretch reflexes in the bilateral upper extremities.  
 
A March 2008 VA electromyographic (EMG) and nerve conduction study revealed widespread demyelinating and axonal motor-sensory polyneuropathy of moderate severity.  "Clinical correlation" was required.
 
In April 2008, the Veteran was afforded a VA nerve examination.  He claimed to suffer from upper and lower extremity peripheral neuropathy secondary to his lumbar spine disorder.  He described bilateral upper extremity paresthesias and dysthesias in a glove type distribution from his shoulders down.  Following a neurological examination the assessments were chronic L5 and S1 radiculopathy, and right elbow cubital tunnel syndrome and carpal tunnel syndrome.  The examiner opined that it was less likely than not that the Veteran's right upper extremity peripheral neuropathy was related to his lumbar spine condition because "it is physiologically impossible for lumbar radiculopathy to effect the upper extremities."
 
In June 2008, the Veteran underwent an anterior cervical discectomy and fusion with bone morphogenic protein.  His cervical fusion was from C5 to C7.  In July 2008, he denied any change in his dexterity and hand numbness following surgery.  Upper extremity motor testing revealed normal findings.  
 
An August 2009 VA treatment record noted the Veteran had undergone surgery for cervical radiculopathy for symptomatic cervical stenosis.  He was noted to have progressive neurogenic claudication symptoms (not specifically attributed to upper or lower extremities, and possibly attributable to all extremities).
 
During a July 2010 RO hearing the Veteran testified that his right upper extremity should be service connected because "the lower back is psychological and everything, but it affected by upper back."  He continued by saying he "never said [his] lower back affects the upper back," "what's in the lower back is in the lower back," and later said he thinks "all this nervation (sp) and stuff is due to the bulging disk, ruptured disk and all that."
 
Following a November 2010 VA spine examination the appellant was diagnosed with myofascial cervicolumbar syndrome "with a right upper and right lower extremity radiculopathies, by history."
 
During his May 2011 Board hearing, the Veteran noted that he had a ruptured disc and bulging disc in his upper back, and that when it flared up, he had "really bad pain" through his shoulder and down his arm and into his hand.  When describing his peripheral neuropathy claim, he indicated he underwent low back surgery due to bulging discs pinching his nerves, and that the surgery was to "get pressure off the spinal cords and nerves down there."  He additionally stated that his neurological problems began after his back disability.  
 
The Board finds that the preponderance of the most probative competent and credible evidence is against finding that the Veteran has a current right upper extremity neurological disorder that is related to either service or a service-connected disability.  Service treatment records do not note a neurological disorder, and the Veteran has testified that he did not have right upper extremity symptoms until after he developed spine disabilities.  
 
Significantly, there are no medical opinions linking right upper extremity peripheral neuropathy to his service-connected low back disorder.  In fact, the April 2008 VA examiner noted that "it is physiologically impossible for lumbar radiculopathy to affect the upper extremities."  In addition to this blanket statement of impossibility, the Veteran's treatment records have indicated that he suffers from cervical radiculopathy, which affects the upper extremities.  The Veteran is not service-connected for any cervical disability. 
 
The only evidence supporting the Veteran's claims of entitlement to service connection for right upper extremity peripheral neuropathy are his written statements and hearing testimony.  While the Veteran's complaints of tingling, numbness and pain are credible, as a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on the etiology of peripheral neuropathy.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).
 
Therefore, entitlement to service connection for right upper extremity peripheral neuropathy is not warranted on a direct or secondary basis.  The appeal is denied.
 
Increased Ratings
 
The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010).  To evaluate the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.
 
Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
 
The Veteran's appeal for a higher ratings stem from a rating decision that granted service connection and assigned the initial noncompensable rating.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.
 
In evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 must be considered.  When a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
 
Shoulder Disability
 
The Veteran's right shoulder bursitis is rated by analogy under hyphenated Diagnostic Codes 5019-5201.  See 38 C.F.R. §§ 4.20, 4.27.  The Veteran is right-handed.
 
Under Diagnostic Code 5019, bursitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  Pursuant to Diagnostic Code 5003, for degenerative arthritis, limitation of motion will be rated under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59.
 
Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of either arm is limited at shoulder level.  A 30 percent rating is warranted where motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is warranted where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.
 
Under 38 C.F.R. § 4.71, Plate I (2010) full shoulder abduction and flexion is from 0 to 180 degrees, with the shoulder level defined as 90 degrees.  Normal internal and external rotation are from 0 to 90 degrees in each plane of movement.  38 C.F.R. § 4.71.
 
VA treatment records from December 2002 included an x-ray of the right shoulder which failed to reveal any fractures, dislocations or other significant bone or joint abnormalities.
 
At a November 2003 VA joints examination he complained of constant right shoulder pain which had increased in December 2002.  Physical examination revealed that the Veteran's "right shoulder examination was completely normal."  He had a normal range of motion to the right shoulder without tenderness on palpation.
 
In an April 2004 rating decision VA granted entitlement to service connection for right shoulder bursitis and assigned a 10 percent rating.
 
In an August 2004 VA treatment record the Veteran is noted to have had a full range of motion of his extremities.  A July 2005 treatment record noted decreased right shoulder motion in all planes due to pain. He had no joint deformity, subluxation, or edema.  He had decreased right upper extremity muscle strength in all tested muscles from deltoid to fingers.  X-rays revealed no evidence of fracture or dislocation, and there was no definite evidence of degenerative change.
 
At a July 2005 VA examination the appellant reported constant sharp right shoulder pain which radiated to the hand and elbow.  He reported being unable to lift heavy objects and pain interfered with his daily activities.  He reported that his right shoulder was 40-50 percent worse than it was two years prior.  On examination he had some right acromioclavicular joint tenderness on palpation and manipulation.  Forward flexion was to 90 degrees, and from 90 degrees he went to 150 degrees with acromioclavicular pain causing a loss of 30 degrees.  Shoulder abduction was to 150 degrees with pain causing a loss of 30 degrees.  External and internal rotation were to 75 degrees with pain at 75 degrees, and a loss of 15 degrees due to pain.  Active motion did not produce any weakness, fatigue or incoordination.
 
In January 2006 a VA general medical examination revealed right shoulder abduction limited to 45 degrees, and bilateral forward flexion limited to 90 degrees.  There was no shoulder joint tenderness, swelling or deformity.
 
In a February 2006 rating decision VA assigned a 30 percent rating effective January 11, 2006, the date of the VA general medical examination.  The rating decision noted that the 30 percent was warranted because the most recent examination revealed restricted abduction to midway between the side and shoulder level.
 
At an April 2007 VA joints examination the Veteran reported trapezius area pain that radiated from his neck.  He was noted to have a non-service-connected cervical spine disorder.  Physical examination revealed internal rotation to 90 degrees with pain, external rotation from zero to 90 degrees without pain, abduction from zero to 70 degrees without pain, and forward flexion from zero to 120 degrees with pain.  The pain was in the trapezius and neck areas.  The pain was not in the shoulder itself.  He had no additional limitations of motion following repetitive use and he denied flare-ups.  There was no evidence of right shoulder incoordination, fatigue, weakness or lack of endurance.  The appellant reported right arm numbness, which the examiner attributed to his cervical spine.  Again, the appellant is not service connected for a cervical disorder.
 
At an April 2008 VA peripheral nerves examination forward shoulder flexion was from zero to 90 degrees both pre- and post-repetitive motion.  Abduction was from zero to 80 degrees pre repetitive motion and to 82 degrees post-repetitive motion.  External rotation was to 45 degrees, and internal rotation was to 90 degrees.  There was no change after repetitive motion.  The appellant complained of pain throughout the entire arc of motion in each plane of movement but there was no apparent weakness, fatigability or loss of coordination during or following repetitive motion.  The examiner opined that the appellant's loss of motion appeared volitional and exaggerated.
 
The Veteran testified at a July 2010 RO hearing that when he raised his arm up it would "gets tight" about halfway up.  He then alleged that he was unable to raise either arm higher than halfway. 
 
At a November 2010 VA joint examination the Veteran reported that his activities of daily living were affected in that all overhead activities were painful.  On physical examination he had a prominent tender right acromioclavicular joint and tenderness in the trapezius muscle on the right.  Abduction was to 80 degrees with pain, forward flexion was to 110 degrees with pain, external rotation was to 80 degrees with pain, and internal rotation was to 90 degrees without pain.  He had no additional limitation following repetitive testing other than increased pain without further loss of motion.  There was no effect of incoordination, fatigue, weakness or lack of endurance on his shoulder function.
 
During his May 2011 Board hearing the Veteran testified that his upper back ruptured and bulging discs caused pain through his shoulder, and that when he raises his arm his shoulder would audibly "pop."  
 
In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to give evidence about what he experienced; such as feeling pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.
 
As above, the Board finds that the Veteran is not credible in reporting of his symptoms.  While the Board believes that he has shoulder pain, the objective medical evidence shows that he exaggerates his symptoms by feigning his limitation of motion.  See the April 2008 VA examination report.  It is also questionable that he had limitation of shoulder motion to 45 degrees in 2006 but that the motion increased to 80 degrees by 2010 without evidence of medical treatment or physical therapy and while the Veteran has insisted that his right shoulder has worsened.  
 
Based on the evidence in the claims file the Board finds that the Veteran's right shoulder bursitis was not manifested by symptoms warranting a rating higher than 10 percent prior to January 11, 2006, or warranting a rating higher than 30 percent thereafter.  
 
Prior to January 11, 2006, the evidence of record shows that right shoulder bursitis was not manifested by a shoulder motion limited to shoulder level.  Therefore, he did not warrant a rating higher than 10 percent prior to January 11, 2006.  
 
From January 11, 2006, the evidence of record shows that the Veteran's limitation of shoulder motion was at worst to 45 degrees of abduction, which would warrant no more than a 30 percent rating.  There is no evidence that the Veteran's limitation of motion was ever to limited 25 degrees or less from the side, as necessary for a 40 percent rating.  Even though the Veteran had pain with motion, motion was not further limited by pain to warrant an increased rating.  As noted above, other than during the January 2006 VA examination, which was very limited in its reporting of the appellant's range of motion, he has not met the standard for a 30 percent rating.  Indeed, the record shows that he most closely meets the standard for a 10 or 20 percent rating from April 2007 to November 2010.  
 
While the Veteran has contended that his right shoulder is worse than it was at his November 2010 VA examination, he is rated at a level higher than warranted based upon the results of the November 2010 examination.  While he has testified that his shoulder was worse in a May 2011 hearing, roughly six months after his most recent examination there is no evidence he sought treatment for his right shoulder between the examination in November 2010 and his hearing.  As such, the Board does not find that an additional VA examination in necessary or warranted.
 
As the RO has provided a 30 percent rating from January 11, 2006 and has not sought to lower that rating, the Board will also continue the higher rating.  The evidence of record preponderates against finding that at any time since January 11, 2006, the Veteran's right shoulder disability warrants the 30 percent currently assigned, let alone a higher rating.  Even considering the Deluca factors, the Veteran's pain on motion does not limit his range of motion to 25 degrees or less.  The Board finds that his claims for staged increased ratings for his right shoulder bursitis are not warranted.
 
Back Disability
 
As an initial matter, the Board notes that the Veteran's August 2003 claim for service connection for a low back disability was received after the effective date of the change in the regulations for intervertebral disc syndrome (amended September 23, 2002) and before the effective date of the change in the regulations for the general rating formula for the spine (amended September 26, 2003).  Pursuant to VAOPGCPREC 7-2003, where the law or regulation changes after a claim has been filed but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent Congressional intent to the contrary.  Therefore, the Board will review his claim for an increased rating under the regulations for the spine in effect prior to and as amended on September 26, 2003.  Consideration of intervertebral disc syndrome is given with the regulations as amended on September 23, 2002.
 
In deciding such a case, the Board must determine whether the previous or revised regulation is more favorable to the veteran.  However, if the revised regulation is more favorable, the retroactive reach of that regulation can be no earlier than the effective date of the change, and the Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); VAOPGCPREC 3-2000 (2000).
 
The Veteran's residuals of a back injury are rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (2010).  The RO assigned a 20 percent rating due to x-ray evidence of arthritic involvement of two major groups of minor joints (thoracic and lumbar), with occasional incapacitating exacerbations.
 
Under the rating criteria for evaluating any limitation of lumbar motion prior to September 26, 2003, a slight limitation of lumbar motion warranted a 10 percent rating; a moderate limitation of lumbar motion warranted a 20 percent rating; and a severe limitation of lumbar motion a 40 percent rating.  Id., Diagnostic Code 5292.
 
The prior criteria did not use specific objective values for range of motion, or objective standards for defining the degree of limitation of motion.  As a result, words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) a 40 percent evaluation was assigned for a severe limitation of lumbar motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), a 40 percent evaluation was assigned for a severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was assigned when there was lumbar muscle spasm on extreme forward bending, a unilateral loss of lateral spine motion standing position.   Where there was characteristic pain on motion a 10 percent rating was assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2003).
 
As noted, the spine rating criteria were changed effective September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The General Formula established specific values for spinal motion, see 38 C.F.R. § 4.71a, Plate V (2010), and set forth objective criteria for rating limitation of lumbar motion, which is the sole basis for rating orthopedic symptoms of spine disabilities.  
 
Under the General Formula spinal degenerative arthritis under Diagnostic Code 5242 provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  38 C.F.R. § 4.71a, General Formula (2010).
 
Under Note: (1) of 38 C.F.R. § 4.71a, VA is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under 38 C.F.R. § 4.71a (Plate V)   Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of thoracolumbar motion is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
 
A July 2003 VA treatment record noted the Veteran complained of persistent back pain.  On examination he had a full range of motion of his spine but with forward and backward flexion tenderness.
 
In November 2003, the Veteran was afforded a VA joints examination.  He reported having 10/10 back pain, and 15 to 20 incapacitating episodes per year which could last one to two days.  Physical examination revealed forward flexion to 85 degrees, extension to 25 degrees, bilateral lateral flexion and rotation to 30 degrees.  Thoracic extension was to 30 degrees, and otherwise had the same range of motion as his lumbar spine.  He was noted to have pain with motion.  
 
A report of medical treatment from visits to Dr. R.D.W. in February 2002 and April 2003 noted the Veteran did not have an apparent deformity of the spine.  His gait was guarded but he needed no assistance to walk.  He was noted to have multilevel degenerative disc disease of the low back.   
 
In July 2005, the Veteran was afforded a VA spine examination.  He complained of constant chronic low back and thoracic spine pain.  On physical examination forward flexion was to 70 degrees, extension was to 20 degrees with a loss of 10 degrees due to pain, bilateral lateral flexion was to 20 degrees with a loss of 10 degrees due to pain, bilateral lateral rotation was to 35 degrees with a loss of 10 degrees due to pain.  Active motion did not produce any weakness, fatigue or incoordination.  He had no muscle spasms.  
 
In January 2006, the Veteran underwent a VA general medical examination. There were no spinal deformities noted.  Forward flexion was limited to 45 degrees and he had a slow gait.  Additional ranges of motion were not included in the examination report.
 
In April 2007, the Veteran was afforded an additional VA spine examination.  He complained of constant low back pain without flare-ups.  He denied having incapacitating episodes in the prior 12 month period.  Physical examination revealed a bilateral muscle spasm in the lumbar spine.  Forward flexion was to 45 degrees, extension was to 5 degrees, right lateral flexion from zero to 20 degrees, and left lateral flexion from zero to 10 degrees.  Right lateral rotation was zero to 5 degrees, and left lateral rotation was to 20 degrees.  He was noted to have pain throughout all ranges of motion.  There were no additional limitations following repetitive use other than increased pain.  An MRI showed L3-5 bulging disc with possible L3-4 nerve root entrapment.  He was noted to be in a wheelchair for no obvious reason as he had normal motor strength and normal reflexes.
 
At an April 2008 VA peripheral nerves examination he reported using a walker and a motorized scooter due to his back pain.  He was noted to walk with an exaggerated antalgic gait favoring the right leg.  He did not use an assistive device at that time.  He had tenderness of the lumbar spinous processes without muscle spasm.  Range of motion testing revealed forward flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, and bilateral lateral rotation to 30 degrees.  Forward flexion was limited to 50 degrees after repetitive motion.  The Veteran feigned a loss of coordination on active range of motion without actual motor weakness, fatigability or loss of coordination.
 
A private April 2008 MRI revealed thoracolumbar degenerative changes. 
 
In September 2009, the Veteran underwent a minimally invasive decompression of L3-4.  
 
At a November 2010 VA examination he reported continued low back pain and difficulty walking.  He reported using a cane and a walker for stability when walking long distances.  He denied having any incapacitating episodes in the prior 12 months.  On examination he walked with a limping gait.  Forward flexion was to 70 degrees, extension was to ten degrees, right lateral rotation was to 15 degrees, left lateral rotation was to 20 degrees, right lateral flexion was to 20 degrees, and left lateral flexion was to 25 degrees.  He had no additional loss of motion from repetitive testing, but there was increased pain.
 
At the May 2011 hearing the appellant testified that he suffered from upper and lower back pain which radiated to his extremities.  He reported having difficulty walking.  The appellant denied incapacitating episodes, but noted that he often had to rest his back and he felt that he was unable to work due to his back.  The Veteran stated that during his prior VA examination he would move his back as far as he could until it was too painful for him to move his back farther.  He stated that the examiner "got him to move" farther than his pain point.  He stated he believed his back and shoulder disabilities were "worse," and that he would like a new MRI.
 
Based upon the evidence in this case, the Board finds that the Veteran's residuals of a low back injury do not warrant a rating higher than 20 percent.  The Veteran's residuals of a low back injury were manifested by no more than mild limitation of motion of the lumbar spine until January 2006, at which time his residuals of a back injury were manifested by no more than a moderate limitation of motion.  Objective findings on VA examinations in November 2003 and July 2005 included forward flexion to 85 and 70 degrees, respectively.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5238 (2010) the examination findings are consistent with a 20 percent rating at most (under the new regulations the VA examinations prior to January 2006 showed residuals which only warranted a 10 percent rating).  As noted in the RO rating decision, however, there was x-ray evidence of arthritic involvement of two major groups of minor joints (thoracic and lumbar), with occasional incapacitating exacerbations which provides for a 20 percent rating for his residuals of a back injury.
 
In order to warrant an increased rating under the new rating criteria there needs to be evidence of either forward thoracolumbar flexion limited to 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of ankylosis, and at his 2010 examination the appellant could flex his back to 70 degrees, which would only warrant a 10 percent rating under the new or old regulations as that is a mild loss of lumbar motion.  
 
In order to warrant an increased rating under the old regulations there needs to be evidence of a severe limitation of motion, but as noted above his range of lumbar flexion has always been 45 degrees or greater.  Such a loss is not more than a moderate limitation of motion.  
 
There is no evidence that the Veteran's residuals of a spine injury warrant a higher rating under other diagnostic codes.  A higher rating under the old regulations (Diagnostic Codes 5293, 5294) is not warranted at any time because there is no objective evidence of listing of the whole spine, positive Goldthwaite's sign, a marked limitation of forward bending, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  An April 2009 MRI noted that he did not have significant spinal canal stenosis or neuroforaminal narrowing.  Therefore, a rating in excess of 20 percent in not warranted under the old regulations, and the claim must be denied. 
 
Similarly, the Board has also considered whether the evidence supports a higher rating under the schedular criteria for intervertebral disc syndrome, but none of the medical records shows this diagnosis.  Moreover, no physician has prescribed bed rest for acute signs and symptoms due to intervertebral disc syndrome.  Therefore, the Board finds that the Veteran's low back disability is properly rated under limitation of motion, and a higher rating based upon incapacitating episodes is not warranted.  
 
Neurological disabilities associated with the Veteran's lumbar spine are addressed in the remand portion of this decision.  Additionally, the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is also being remanded for development.
 
As noted the Veteran's credibility is suspect.  The record demonstrates that he exaggerated his limping gait to VA examiners and was noted to use a wheelchair even though testing revealed normal motor strength.  The appellant's lack of credibility damages the probative value of his reported symptoms.
 
The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Although the Veteran's symptoms appeared to have decreased between his 2006 and 2010 examinations, there is no evidence which would provide for an additional staged rating within this time period.  

The Board has considered whether the Veteran's shoulder and back disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this case, there are no exceptional or unusual factors with regard to the Veteran's low back or right shoulder disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability levels and symptomatology.  The Diagnostic Codes supplied ratings higher than those he currently receives, and additional Diagnostic Codes were pursued to provide a higher rating or a higher combined rating.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence of frequent hospitalizations due to his lumbar spine or right shoulder.  Referral for extraschedular consideration is not warranted
 
In reaching the foregoing conclusions the Board considered the applicability of the benefit of the doubt doctrine.  Given, however, the fact that the preponderance of the evidence is against the Veteran's claims the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).
 
 
ORDER
 
Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to residuals of a back injury, is denied.
 
Entitlement to an initial rating in excess of 20 percent for residuals of a back injury is denied.
 
Entitlement to an initial rating in excess of 10 percent for right shoulder bursitis, prior to January 11, 2006 is denied.
 
Entitlement to a rating in excess of 30 percent for right shoulder bursitis from January 11, 2006 is denied.
 
 
REMAND
 
PTSD
 
The Veteran contends that he suffers from PTSD as a result of flying in a small plane through a storm from Springfield, Missouri to Fort Leonard Wood; and (2) an incident at Fort Carson, Colorado where mortar rounds hit a lunch area during basic training.  The Veteran states that the mortar rounds did not land where they were supposed to and ended up falling near an area where he was eating lunch.   The appellant claims that this happened sometime between the end of 1974 and beginning of 1975, although he is unclear regarding the date.
 
In November 2007, the Veteran was initially treated by the VA for mental health issues and was diagnosed with major depression and chronic PTSD.  During this assessment the Veteran reported watching his father die in a fire at eight-years old.  He felt that his anxiety symptoms began after his father's death, but that they were exacerbated by "trauma he suffered in the military."  He stated that he was traumatized by the military practice of showing new recruits photographs of U.S. soldiers in Vietnam "with their guts hanging out and shot up."  He additionally stated he saw a peer in the military killed in a personnel carrier which turned over.  He described men from his unit being killed in a tank as well.  He did not report to two stressors he listed during his May 2011 testimony.  While the VA psychiatrist diagnosed PTSD, the examiner did not specifically relate the diagnosis to service.  The psychiatrist again noted his history of depression and anxiety from childhood and his reported exacerbation in service.  The psychiatrist noted that the Veteran also reported his back pain had exacerbated his depression.
 
The RO made a formal finding of a lack of information required to verify a stressor in June 2008.  At that time the Veteran had not supplied any information regarding his claimed stressors.  While it is not feasible to verify that the Veteran was on a small plane in a storm in Missouri in the 1970s, an attempt to verify whether mortar rounds were misfired into an occupied area during training at Fort Carson in the later months of 1974 and early months of 1975 is in order.  

Additionally, in November 2007, the Veteran told a VA psychiatrist that any anxiety and depression he had as a child were aggravated by his inservice experiences and by back pain.  Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the threshold for providing an examination is low, and the appellant has been diagnosed with PTSD, with the psychiatrist noting the Veteran's complaints of aggravation in his "initial impression and psychosocial narrative formulation," a VA examination should be provided.
 
Bilateral Lower Extremity Peripheral Neuropathy
 
The Veteran contends that he suffers from bilateral lower extremity peripheral neuropathy due to his low back disability. 
 
VA clinical records note complaints of bilateral lower extremity numbness from the appellant's low back.  The Veteran was diagnosed with radiculopathy by Dr. R.D.W. in September 2000. 
 
In April 2008, following a VA nerves examination the examiner opined that the Veteran's right lower extremity peripheral neuropathy was related to residuals of a low back injury.

A subsequent July 2008 email exchange regarding the April 2008 VA examiner's opinion noted that the peripheral neuropathy of both lower extremities was less likely than not related to his residuals of a low back injury as an MRI showed only one spinal level at which a nerve root might be impinged and the Veteran complained of symptoms covering the entirety of both lower extremities.  This negative nexus opinion was, however, written by someone other than the April 2008 VA examiner.  As there are conflicting nexus opinions, seemingly based upon the same April 2008 VA examination, the Veteran should be afforded an additional VA examination and opinion which addresses these previous conflicting opinions.
 
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992)
 
Total disability evaluation based on individual unemployability due to service connected disorders
 
The Veteran has contended that he is entitled to total disability evaluation based on individual unemployability due to service connected disorders as he is unable to work due to his residuals of a back injury and right shoulder bursitis.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability was part of an underlying increased rating claim.  While the Veteran has contended he is entitled to TDIU, he has not submitted a VA Form 21-8940, and the RO/AMC has not had the opportunity to then subsequently forward VA Form 21-4192 to the Veteran's prior employees.  As such, these steps should be performed on remand.
 
The Veteran reports being unemployed since 2002 as a result of his spine disability.  He currently has a combined 40 percent evaluation for his service-connected disabilities.  As such, the Veteran should be provided necessary VA examinations to address whether or not his service-connected disabilities alone render him unable to secure and maintain substantially gainful employment, to include describing their functional impairment and impact on physical and sedentary employment
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran is to be invited to submit a statement providing greater detail concerning any claimed in-service stressor.  In preparing his statement the appellant should provide all salient facts, to particularly include the date and location of the claimed stressor, the names of the personnel involved, the unit of assignment of each named person, and whether any formal report was filed in connection with any claimed stressor event.  The Veteran should also identify any health care professional who has linked a current psychiatric disorder to either service or a service connected disorder.
 
2.  Thereafter, the RO/AMC should conduct all logical development in attempting to verify the Veteran's stressor(s).  Specifically, efforts to verify the claim that mortar rounds fell outside the firing range area and into populated areas of Fort Carson at the end of 1974 to beginning of 1975 should be addressed.  Thereafter, the RO/AMC must review all the evidence of record and determine whether any claimed stressors presented by the Veteran have been verified.
 
3. The RO must attempt to secure any records pertaining to care for either a psychiatric disorder or a neurological disorder since 2010.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

4.  After completion of the above, the RO/AMC must arrange for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder to include PTSD.  The claims folder and a copy of this REMAND must be made available to the examiner.  The existence or absence of PTSD should be definitively determined.  If posttraumatic stress disorder is diagnosed, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any independently verified in-service stressor or stressors supports a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner must explain why the diagnosis was not made. 
 
For any other diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to service.  In so doing the examiner must opine whether it is more likely than not that the Veteran had a psychiatric disorder which pre-existed service.  If so, the examiner should opine whether it is at least as likely as not that any pre-existing psychiatric disorder was aggravated (beyond the natural progression of the disorder) by service or by a service-connected disability (to include his low back disability).
 
Complete reasons and bases should be provided for any opinion rendered.
 
5.  The Veteran must also be scheduled for a VA neurological examination to determine the nature and etiology of any lower extremity peripheral neuropathy.  The claims folder and a copy of this REMAND must be made available to the examiner.  All indicated tests and studies are to be performed.  For any diagnosed lower extremity neurological disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current neurological disorder is related to the Veteran's service-connected residuals of a low back disability.  The examiner should specifically address the conflicting nexus opinions provided in the April 2008 VA examination and the July 2008 email exchange.  A complete rationale must be provided for any opinion expressed.
 
6.  The RO/AMC should forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for completion.
 
7.  Thereafter, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the Veteran's submitted VA Form 21-8940.
 
8.  The Veteran should be scheduled for any additional VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.
 
9.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.
 
10.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


